Citation Nr: 0511372	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  01-08 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disability 
secondary to the veteran's service-connected hypertension.

2.  Entitlement to service connection for a kidney disability 
secondary to the veteran's service-connected hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from July 1973 to 
July 1975, and from May 1979 to November 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  When the appeal initially came 
before the Board, in addition to the issues noted on the 
front page of this document, the issue of entitlement to an 
increased evaluation for hypertension was also submitted to 
the Board for review.  

Following a review of the claims folder, in September 2002, 
the Board issued a decision on the merits of the veteran's 
claim for an increased evaluation for hypertension.  
Specifically, the Board granted the veteran's request and 
raised the evaluation from 10 to 20 percent.  With respect to 
the other two issues, the Board notified the veteran that it 
was deferring issuing a decision on the merits of the claim 
and instead it would be undertaking additional development of 
those issues pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The 
Board notified the veteran that once the development had been 
completed, the veteran would be informed of the development, 
and the Board would issue a decision.

Development on the issue occurred and the information 
obtained was included in the claims folder. Nevertheless, in 
May 2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) issued Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).  In that case, the Federal Circuit Court 
invalidated portions of the Board's development regulation 
package.  The Federal Circuit Court further stated that the 
Board was not allowed to consider additional evidence 
[evidence developed by the Board] without remanding the case 
to the RO for initial consideration and without having a 
waiver by the appellant.  Therefore, in accordance with the 
instructions given by the Federal Circuit Court, the claim 
was remanded to the RO in August 2003.  The case has since 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence of record does not include current 
diagnoses of an eye or kidney disability.


CONCLUSIONS OF LAW

1.  An eye disability is not proximately due to or the result 
of service-connected hypertension, and was not aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2004).  

2.  A kidney disability is not proximately due to or the 
result of service-connected hypertension, and was not 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claims addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims involving service connection by means of the 
discussions in the original rating decision, the statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the Board's various actions.  Specifically, in 
those documents, the appellant has been told that he needed 
to submit evidence supporting his assertions that he was 
actually suffering from the claimed disabilities and that the 
disabilities were related to or caused by his military 
service and/or a service-connected disability.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the veteran has undergone 
numerous physical examinations during the course of this 
appeal in order to determine whether the veteran has a 
ratable disability.  Moreover, etiological examinations and 
opinions have been obtained in order to determine whether the 
claimed disabilities are related to the veteran's military 
service or to a service-connected disorder.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone examinations so that the VA would have a complete 
picture of the veteran's various disabilities.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made before 
November 9, 2000, the date the VCAA was enacted.  In 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issues discussed on appeal was harmless error.  In a 
letters to the veteran, August 2001 and again in February 
2004, along with the SOC and the SSOCs, the RO informed him 
of what information he needed to establish entitlement to 
service connection.  The veteran was further told that he 
should send to the RO information describing additional 
evidence or the evidence itself.  The letters satisfy the 
VCAA content-complying notice.  The claimant and his 
representative have been provided with every opportunity to 
submit evidence and argument in support of the veteran's 
claims and to respond to VA notices.  Therefore, to decide 
the issues addressed in this decision would not be 
prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claims.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, an SOC, the SSOCs, and the accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision, and an SOC, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

In this case, the veteran maintains that he has disabilities 
related to his eyes and kidneys secondary to his service-
connected hypertension.  The record reflects that service 
connection was granted in April 1990 for hypertension, after 
the veteran was discharged from the US Army in 1989.  A 10 
percent disability evaluation was assigned for this disorder.  
The Board notes that prior to that decision, the veteran did 
not complain of nor was he treated for disabilities involving 
the kidneys or eyes.  

In January 1998, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, claiming that he was suffering 
from disabilities of the eyes and kidneys.  He insinuated 
that these disorders were related to or caused by his 
service-connected hypertension.  The veteran's VA medical 
treatment records were obtained and reviewed by the RO.  
After reviewing those records, the RO determined that service 
connection was not warranted for either claimed condition.  
In denying the claim, the RO noted that the medical records 
from 1989 to 1998 did not show treatment for or a diagnosis 
involving an eye disability.  Although the same medical 
records did indicate that the veteran had been diagnosed with 
a renal cyst, the RO concluded that there was no medical 
evidence etiologically linking the renal cyst with the 
veteran's military service or to his service-connected 
hypertension.  Hence, service connection was denied.  The 
veteran was notified and he has appealed that decision.  
However, the veteran did not provide additional comments with 
respect to his claim.  

The veteran underwent a health maintenance examination at a 
VA medical center in June 2000.  After the evaluation was 
complete, the veteran was diagnosed as having tension 
headaches, diplopia (double vision), diabetes mellitus, 
hypertension, and schizophrenia.  The examiner did not 
diagnose a disability, disease, or disorder of the kidneys.  
Moreover, with respect to the double vision, the examiner did 
not etiologically link this phenomena with the veteran's 
military service or his hypertension.  

In July 2002, the veteran underwent a VA eye and general 
medical examination.  With respect to the eye examination, 
the examiner proffered an assessment but did not provide an 
opinion.  The physician who examined the veteran during the 
general medical examination reported that the veteran did not 
have an actual, ratable kidney condition.  Although the 
examiner wrote that the veteran had had a history of 
hematuria, neurogenic bladder, and hyperplasia of the 
prostate, he categorically ruled out any relationship with 
those previously diagnosed conditions and the veteran's 
service-connected hypertension.

In order to ensure that the VA had all of the requisite 
information before it prior to issuing a decision on the 
merits of the veteran's claim, the Board obtained additional 
clarification from the doctors that performed the July 2002 
examinations.  With respect to the doctor who conducted the 
general medical examination, the examiner repeated his 
previous opinion with emphasis.  Specifically, he stated that 
the veteran did not have a ratable kidney disability and that 
even if he did, based on the history of the veteran, such a 
condition would not be related to the veteran's hypertension.  

The eye examiner provided the following:

	. . . As I say here at the end of my 
report the patient has high blood 
pressure without retinopathy OU, which 
means the patient does not have any 
hypertensive retinopathy in either eye.  
So, therefore, the patient is not 
suffering from any type of rated 
hypertensive eye disease.  

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2004), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  The United 
States Court of Appeals for Veterans Claims (Court), has held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The veteran's service medical records are negative for any 
findings or manifestations of, or treatment for, an eye or 
kidney disorder, disability, or disease.  The veteran's VA 
medical treatment records do not show treatment for an eye or 
kidney disability related to the veteran's hypertension.  In 
fact, they do not show treatment for a ratable disability of 
either the eyes or kidneys.  Moreover, the post-service 
medical records do not contain any type of opinion that would 
suggest that the veteran is currently suffering from a 
disability secondary to his hypertension.  

In response to the veteran's assertions, as it has been 
pointed out above, the veteran has undergone examinations of 
both his eyes and kidneys.  Upon the conclusion of those 
examinations, both physicians have categorically stated that 
the veteran is not suffering from disabilities of the eyes or 
kidneys secondary to hypertension.  Moreover, both have 
insinuated that the veteran does not have ratable 
disabilities of either the eyes or kidneys.  

Notwithstanding the assertions made by the VA physicians, the 
veteran has continued to assert that he suffers from 
disabilities of the eyes and kidneys, and that they are the 
result of his service-connected hypertension.  Unfortunately, 
the veteran's assertions are the only positive evidence in 
support of his claim.  That is, the claims folder is negative 
for any medical evidence, either from a private doctor or a 
government physician, which would relate the veteran's 
service-connected hypertension with any other disability from 
which the veteran may now be suffering therefrom.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may have experienced blurriness or difficulty focusing of 
the eyes, or he could say that he experienced frequent 
urination, a loss of appetite, or a darkening of the skin.  
However, he is not competent to say that he has actual eye 
and kidney disorders, or that such disabilities are related 
to his service-connected hypertension.  In other words, there 
is no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the appellant has presented no competent 
medical evidence showing a current disability of either the 
eyes or kidneys.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v 
Derwinski, 3 Vet. App. 223, 225 (1992). Since there are no 
disabilities, service connection is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).




ORDER

Service connection for an eye disability secondary to the 
veteran's service-connected hypertension is denied.

Service connection for a kidney disability secondary to the 
veteran's service-connected hypertension is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


